DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 February 2022 have been fully considered but they are persuasive only in part.
[As a preliminary matter, new claims 41 to 54 presented by the amendment of 25 February 2022 are misnumbered, i.e., they are not numbered in accordance with 37 CFR 1.126[1] because e.g., claims including claims 41 to 45 were already presented and then canceled by preliminary amendment on 26 November 2019[2].  The misnumbered claims should be renumbered by applicant as 46 to 59 going forward.  In this Office action, the examiner uses the misnumbered claim numbers to refer to claims simply to avoid error and confusion, wherein the proper (renumbered) claim number should be increased by five (5), in each case.]
First, the drawings are NOT accepted by the examiner because they would introduce new matter e.g., in that what is or is not within the “length” of the now claimed transmission bell housing (see e.g., amended claim 3) has changed (e.g., only half of the thicker motor rotor was in the length in the drawings as originally filed, and now the full (thinner) rotor is within that length), in that the structure of the stator has changed (e.g., to accommodate a thinner rotor, and in other apparent respects), and the location(s) of (possible cooling?) channels in the transmission bell housing has changed.  Moreover, a channel has been formed  between the MGU housing 143 and the ICE 11 that apparently did not previously exist.  It is unclear why applicant is changing these characteristics of the MGU.
Second, the objection to claim 11 is withdrawn, being overcome by the amendment.
Third, the amendment to claim 1 overcomes the previous rejection under 35 U.S.C. 112(b), which is withdrawn.  However, new indefiniteness issues are introduced by the amendments (including an apparent non-underlined amendment to claim 10), as detailed below.
Fourth, applicant’s arguments regarding the previous rejection under 35 U.S.C. 103 regarding the operation of references, are mooted in view of the new combinations of references relied on by the examiner to show the newly claimed features (and negative limitations) other than those of claim 11.  However, applicant’s arguments (e.g., regarding bidirectional communication in Brown et al. (WO, ‘258) vis-à-vis the claim limitations would not be persuasive in any event, because the claim limitation “without requiring the [] control unit to notify, interrupt, or bi-directional communicate with” i) would allow bi-directional communication in Brown et al. (WO, ‘258) as long as (for example only) “interrupt[ing]” the engine control unit was not required (that is, only one of alternative limitations need apply in the Brown et al. (WO, ‘258) reference for the alternative limitations in the claim to be shown/anticipated/rendered obvious) and  ii) it is unclear what e.g., “requiring”, “interrupt”, etc. mean in the claim context (e.g., for example, might something that is permitted and used also not be “requir[ed]”?), with the amended limitations also being indefinite as detailed below (e.g., the specification, does not sufficiently explain how the metes and bounds of such a limitation would/could be determined by one of ordinary skill in the art, since e.g., what structures, etc. an “engine control unit” might perhaps include or be characterized by, possibly an ECM, possibly an ignition switch, possibly a starter relay, possibly a CAN network, etc. is/are unclear from the teachings of the specification).
Claim Numbering
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 41 to 54 have been renumbered as claims 46 to 59.
For this Office action only, in order to avoid confusion and error, the examiner refers to the misnumbered claim numbers as presented on the 25 February 2022 amendment.  Going forward after this Office action, in applicant’s responses, these misnumbered claim numbers should all be increased by five (5) (or e.g., misnumbered claims up to claim 59 should be indicated with the status identifier of “canceled” if applicant chooses to cancel the misnumbered claims and present additional claims in lieu of the misnumbered claims).
ALL REFERENCES TO CLAIM NUMBERS IN THIS OFFICE ACTION REFER TO THE (MISNUMBERED) CLAIM NUMBERS UTILIZED IN THE 25 FEBRUARY 2022 AMENDMENT.  THE (MISNUMBERED) CLAIM NUMBERS ARE INCORRECT AND MUST BE CORRECTED IN APPLICANT’S RESPONSES GOING FORWARD, AS INDICATED ABOVE
Drawings
[The Drawing section is divided into three parts, I., II., and III., below:]
I. The drawings were received on 25 February 2022.  These drawings are NOT accepted by the examiner, as detailed above.
II. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the crank position sensor of claim 48[3] must be shown or the feature(s) canceled from the claim(s).4  No new matter should be entered.
III. The drawings are objected to because in FIG. 13, the bolts 188 that secure the rotor 145 to the ICE 11 appear to enter into the flywheel side (rear face) of the engine block (with the examiner presuming the flywheel has been removed in FIG. 13). This is unclear and would not result in e.g., a rotor that could rotate. Also, in FIG. 13 the HV connectors 147 are shown as connected to the ICE 11, but in FIG. 12, the same “connectors 147” are apparently shown as being connected to the ICE coupling side of the MGU.  This is unclear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o)5.  Correction of the following is required: antecedent basis in the specification should be provided for the new claim terminology in claims 3, 4, 45[6], 49, 53, 54, etc. e.g., that, “wherein a transmission bell housing of the vehicle has an interior, a length, a first end, and a second end, wherein the length extends between the first end and the second end, wherein the supplemental flywheel and at least part of the motor generator unit are disposed within the interior of the transmission bell housing, wherein the supplemental flywheel is disposed between the first end and the second end of the transmission bell housing, and wherein at least part of the motor generator unit is disposed between the first end and the second end of the transmission bell housing”, “neither cooling system interferes with the operation of the vehicle's engine cooling system”, “wherein the EMDRS vehicle control unit intercepts signals from the engine control unit and controls the motor generator unit to generate a starting torque”, “wherein the engine control unit does not receive any information from the EMDRS”, “wherein the EMDRS vehicle control unit does not command or supply information to the engine control unit “, etc., without adding new matter.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the EMDRS vehicle control unit and the engine control unit in claims 1 and 41[7].8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52[9] is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has not enabled the full breadth of the claim, that covers e.g., motor generator units that have torque to length ratios up to infinity.10
No particular details related to teaching how to make the full breadth these motors are provided.
Because the claims are so broad as to cover all motor generator units with torque to length ratios above (and e.g., greatly exceeding) 1.5 N∙m/mm, because the nature of the invention (e.g., high torque motor generators) is highly complex, because the state of the art in providing extremely or infinitely powerful motor generators is limited or non-existent, because the level of ordinary skill in the art is limited to what skills can actually be achieved in a human lifetime, because the amount of direction provided by the applicant is almost not existent, because of the existence of no working examples for even creating a torque using electro-magnetic theory, with only desired results being given, and because all of the experimentation to provide the motor generator units covered by the claim was both i) not done by applicant and ii) left to the public to perform, the examiner believes that undue experimentation on the part of the public would be required to implement the full breadth of this claim.
Claims 41 to 54[11] are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 41, applicant has not previously described in sufficient detail the algorithm12 or steps or procedure13 by which, in installing the EMDRS in the vehicle, neither the engine control unit nor operation of the internal combustion engine was required to be modified to accommodate the EMDRS.
For example, the specification apparently describes that the operation of the internal combustion engine is (necessarily) modified by removing the flywheel 12 and starter unit 26 and then using the MGU 141 to start the ICE 11 instead of the starter unit 26, with the crankshaft position sensor (of the engine, conventionally used for engine operation control) no longer cooperating with the removed flywheel 12 but instead cooperating with e.g., features on a newly installed supplemental flywheel 182.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the invention as is now claimed.
Regarding claim 49, applicant has not described by what algorithm, or by what steps or procedure he caused the EMDRS vehicle control unit to intercept signals (plural) from the engine control unit and control the motor generator unit to generate a starting torque.  No apparent interception of signals from the engine control unit is apparently/clearly/explicitly/implicitly described.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the invention as is now claimed.
Regarding claim 52, applicant has not described in sufficient detail how (e.g., an algorithm./steps/procedure) he provided a motor generator unit to have a torque to length ratio that is “greater than 1.5 newton-meter per millimeter”, including torque to length ratios of e.g., > 1000 and/or > 1,000,000 N∙m/mm as the claim would cover and exclude others from.  No details of particular motor generator unit structures are provided to evidence invention or even possession of e.g., any part of or the full scope of claim coverage, with applicant himself only providing the “desired result”.  Accordingly, the examiner believes applicant has not evidenced, to those skilled in the art, possession of the (full scope14 of the) invention as is now claimed.
Claims 1 to 3, 10, 11, and 41 to 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 16 to 19, “without requiring the EMDRS vehicle control unit to notify, interrupt, or bi-directionally communicate with the engine control unit and without requiring the engine control unit to be aware of the presence of the EMDRS” is indefinite in its entirety e.g., from the teachings of the specification because i) it is unclear grammatically what this phrase is intended to modify (e.g., is any and all “controlling of the motor generator unit” claimed to be “without [the] requiring[s]”, or is only one of adding or removing torque by the motor generator unit controlled, and perhaps in e.g., only one tiny respect (e.g., generating the final inverter outputs or gating controls), “without [the] requiring[s]”, while allowing the “requiring[s]” at all other times and in all other instances?), ii) it is unclear what “without requiring” means/requires (e.g., requiring by whom or what or for what or under what circumstances, wherein applicant’s specification specifically permits “bidirectional” communication at published paragraph [0056], so might bi-directional communication be allowed/permitted or even used in some instances as long as it is not “requir[ed]”, whatever that means, e.g., perhaps not required at all times under all circumstances or perhaps not required one time under one particular circumstance?), iii) it is unclear what would or would not be “notify[ing], interrupt[ing], or bi-directionally communicat[ing]” with the engine control unit, because no structure for the engine control unit is clearly disclosed (e.g., the EMDRS vehicle control unit causes the motor generator unit to generate torque and to start/spin the engine, so shouldn’t the engine control unit at least be “notif[ied]” of this starting by the motor generator unit so that it can control the engine (e.g., fueling/timing) operations during the initial spin of the engine in order to complete the starting process so that engine operation will be self-sustaining?) and no details of what are to be excluded in these indefinite categories are provided in the specification (e.g., is the “interrupt” like a programming interrupt or might it be some other interruption?), and iv) it is unclear what “without requiring the engine control unit to be aware of the presence” might possibly mean, since without requiring is unclear, since no structure for the engine control unit is disclosed, and it is unclear what the engine control unit might possibly include that would be involved in notifying, interrupting, and/or bi-directionally computing with (possibly an ECM, possibly an ignition switch, possibly a starter relay, possibly a CAN network, etc.), and it is unclear from the teachings of the specification what would or would not constitute the claimed state of “aware[ness]” (or unawareness) of the engine control unit from the teachings of the specification.
In claim 3, line 3, “a motor generator unit” is unclear, because a “motor generator unit” has already been recited in claim 1, and so it is unclear whether the motor generator unit recited in claim 3 is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the motor generator unit recited in claim 1.
In  claim 10, lines 12 and 13, “neither cooling system interferes with the operation of the vehicle engine’s cooling system” is fully indefinite from the teachings of the specification.15 For example, how do they not “interfere” (e.g., defined how?) with “the operation of the vehicle engine’s cooling system” which has not been previously introduced?
In claim 41[16], lines 11 to 13, “wherein in installing the EMDRS in the vehicle, neither the engine control unit nor operation of the internal combustion engine is required to be modified to accommodate the EMDRS” is indefinite in its entirety from the teachings, because (for example only) applicant’s disclosed invention apparently modifies the starting operation of the engine (e.g., after the starter unit 26 is removed), and it is unclear what (objectively) is meant by “to accommodate the EMDRS”.
In claim 43, line 3, “the transmission” apparently has no proper antecedent basis and is unclear.
Claim 46 is indefinite and unclear in its entirety (e.g., how can “installing” one component ever “comprise[]” “removing” another, when (in English) e.g., to install is the opposite of to remove.  For example, using applicant’s claimed language that apparently allows “install[]” to include anything, installing might be said to also include e.g., “parking the vehicle”, “operating the engine”, etc.
Claim 49 is unclear in its entirety in that no “intercept[ing] of signals from the engine control unit” is apparently clearly disclosed, and this described functionality is not apparently conventional, with signals from an ECM (microcontroller) conventionally not being involved in activating a starter motor or integrated starter motor.
Claim 50 is unclear, because it is unclear what step/act in the method the “wherein” clause might be intended to modify, and what the passive voice limitation (“is used”) might require in terms of active, positive method step(s)/act(s), and how the space might in fact be “used”.
In claim 53, “and wherein the engine control unit does not receive any information from the EMDRS” is unclear from the teachings of the specification (e.g., if the EMDRS vehicle control unit uses the motor generator unit to start/spin the engine, then what notifies the engine control unit that it should start controlling the engine to achieve a self-sustaining operation, or is the engine control unit always at the ready to control the engine, e.g., just in case something that it might be unaware of spins it?)
Claim 54 is unclear in its entirety, since it cannot be conceived (by the examiner) how this negative might be realized in a functional system, and applicant has apparently not described this new claim limitation in the specification (e.g., if the EMDRS vehicle control unit uses the motor generator unit to start/spin the engine, then what notifies the engine control unit that it should start controlling the engine to achieve a self-sustaining operation, or is the engine control unit always at the ready to control the engine, e.g., just in case something that it might be unaware of spins it?)
Claim limitation “engine control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No structure is apparently disclosed in the specification for the engine control unit by which it controls operation of the engine, it generates signals that might be “intercepted”, or it communicates via unidirectional communication with the EMDRS.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 41 to 44, 46, 49 to 51, 53, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (2013/0184916; cited herewith) in view of Walker et al. (“System Consideration for an Automotive Integrated Starter Generator”, Second International Conference on Power Electronics, Machines and Drives (PEMD 2004), 31 March-2 April 2004, pages 62 to 66; cited previously).
Goodwin (‘916) reveals:
per claim 1, a method comprising: 
retrofitting a vehicle [e.g., FIG. 3 and paragraph [0028] in Goodwin (‘916)] with an electric motor drive retrofit system (EMDRS) [e.g., the hybrid assist vehicle system 2 in Goodwin (‘916), including an electric assist motor 18 operatively connected to the engine crankshaft, storage battery or batteries 22, a controller 24, etc.], wherein the EMDRS includes a motor generator unit [e.g., the electric assist motor 18 in Goodwin (‘916) which can be used to increase the vehicle’s rate of acceleration (paragraph [0030]) and/or for additional power (paragraph [0034]) and/or for regenerative braking (paragraph [0033])], an energy storage system [e.g., the battery or batteries 22 in Goodwin (‘916)], and a EMDRS vehicle control unit [e.g., the controller 24 in Goodwin (‘916), e.g., that interacts with vehicle components], wherein the vehicle includes an engine control unit [e.g., the engine ECU 6 in Goodwin (‘916)] that controls operation of an internal combustion engine independently from the EMDRS [e.g., as would have been obvious for an “original equipment” ECU 6 that operated the engine before the retrofit of FIG. 3, in Goodwin (‘916)],  wherein the internal combustion engine includes a crankshaft [e.g., to which the electric assist motor 18 in Goodwin (‘916) is connected (e.g., at paragraph [0026]); e.g., FIG. 1], wherein the motor generator unit includes a rotor that is coupled to the crankshaft [e.g., it would have been obvious from the teachings of paragraph [0026] in Goodwin (‘916) that in directly connecting the assist electric motor 18 e.g., to the crankshaft, an implicit rotor of that motor (and not, say, the motor housing) would have been directly connected to e.g., the crankshaft], wherein the energy storage system supplies charge to the motor generator unit or stores charge from the motor generator unit [e.g., paragraphs [0026], [0033], etc. in Goodwin (‘916)], and wherein the EMDRS vehicle control unit controls operation of the motor generator unit [e.g., paragraphs [0010] to [0012], etc. of Goodwin (‘916), “the power output of the electric assist motor is determined by a controller which controls the flow of current from the storage batteries and to the electric assist motor”]; and 
controlling the motor generator unit to add torque to or remove torque from the crankshaft [e.g., the electric assist motor 18 in Goodwin (‘916), which provides torque (paragraph [0038]), can be used to increase the vehicle’s rate of acceleration (paragraph [0030]), for additional power (paragraph [0034]), and/or for regenerative braking (paragraph [0033])] without requiring the EMDRS vehicle control unit to notify, interrupt, or bi-directionally communicate with the engine control unit [e.g., in Goodwin (‘916), the controller 24 receives a signal from the engine ECU 6,  monitors the conditions of the internal combustion engine 4, of the ECU 6, and throttle sensor 12, receives engine parameters from the ECU 6, and either communicates with the ECU 6 e.g., to determine the amount of fuel or alternately requests the driver to estimate the gallons of fuel; e.g., paragraphs [0011], [0012], [0026], [0030], [0037], etc.; with the examiner understanding that Goodwin (‘919) obviously does not require that the controller 24 notifies, interrupts, or bi-directionally communicate with the ECU 6 at least at some times when the electric assist motor 18 is providing additional power (torque), or is capturing (by electrical generation as a negative torque) the waste energy from deceleration] and without requiring the engine control unit to be aware of the presence of the EMDRS [e.g., the examiner believes the ECU 6 in Goodwin (‘919) obviously (as an inanimate object) would not be “aware” of the presence of the EMDRS, and would have no reason that “required” it to realize that the vehicle had been retrofitted e.g., with the controller 24, the battery 22, the assist electric motor 18, etc.];  
Goodwin (‘916) may not expressly reveal that the electric assist motor 18 has a rotor coupled to the crankshaft, or that  the motor generator unit is coupled between the transmission and the internal combustion engine with the flywheel being removed, although he teaches at paragraph [0040] that, “Any vehicle utilizing a traditional internal combustion engine that has access to crankshaft of the engine may be retrofitted with the hybrid assist vehicle system.”
However, in the context/field of a hybrid electric vehicle drivetrain configurations for both power boost or assist during driving and energy recovery by regenerative braking that include both engines and transmissions, Walker et al. (PEMD 2004) teaches the “mounting” (page 63) of an axial flux-type PM integrated starter generator/ISG (that is powered by a conventional inverter and functions as a motor and a generator and can replace the conventional alternator and starter; cf. page 63 and FIGS. 1 and 3) on an engine crankshaft, as shown in FIG. 3, without necessarily increasing the required space envelope, by “remov[ing]” the flywheel (and obviously the starter motor that cooperated with it; cf. FIG. 1) and then using the ISG rotor (connected to the crankshaft) to replace the flywheel with the equivalent polar inertia (page 63), as shown in FIGS. 5, 6[17], and 7[18].
It would have been obvious at the time the application was filed to implement or modify the Goodwin (‘916) engine assisting apparatus and method so that, in the retrofitting of the assist electric motor 18 to vehicles having transmissions (e.g., in the fully conventional “P1” in-line motor position[19]), a rotor of the assist electric motor 18 would have been coupled to the engine crankshaft, as taught by Walker et al. (PEMP 2004) e.g., at page 63, in FIGS. 3, 4, and 6, and as suggested by Goodwin (‘916) himself at paragraph [0026][20], and so that the motor would have been e.g., an axial flux-type PM machine powered by an inverter (page 63) as taught by Walker et al. (PEMD 2004), that was also used to replace the vehicle’s flywheel by mounting/coupling (and electrically, etc. connecting) the axial flux-type PM machine to/on the crankshaft within the space envelope of the drivetrain after the flywheel (and obviously the starter motor; FIG. 1) was removed, with the rotor (or a backing plate thereof) of the axial flux-type PM machine also acting, e.g., as a clutching surface, in place of the flywheel (cf. FIGS. 5 and 7 in Walker et al. (PEMD 2004)), as taught in FIG. 6 by Walker et al. (PEMD 2004), in order that high[er] efficiency and power density in the space envelope for the electric machine would be provided substantially within the drivetrain space envelope, as compared to a belt or gearing mounting, as taught by Walker et al. (PEMD 2004), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Goodwin (‘916) engine assisting apparatus and method have rendered obvious:
per claim 1, wherein the internal combustion engine includes a crankshaft [e.g., FIGS. 3, 5, 6, 7, etc. in Walker et al. (PEMD 2004)], wherein the motor generator unit includes a rotor [e.g., as is implicit/inherent in the (assist) electric motor 18, as suggested by Goodwin (‘916); and as specifically taught by Walker et al. (PEMD 2004) for replacing the vehicle’s flywheel with the electric machine rotor and not increasing or being larger than the drivetrain’s available space envelope as might be the case when the electric machine was mounted by belt or gearing (page 62)] that is coupled to the crankshaft [e.g., when the electric machine is mounted on/to the crankshaft, as taught by/shown in FIGS. 3, 6, etc. of Walker et al. (PEMD 2004)], wherein the energy storage system [e.g., the battery 22 in Goodwin (‘916); and the selected battery at page 64 in Walker et al. (PEMD 2004)] supplies charge to the motor generator unit or stores charge from the motor generator unit, and wherein the EMDRS vehicle control unit controls operation of the motor generator unit [e.g., as taught by Goodwin (‘916); and as taught by Walker et al. (PEMD 2004) at page 62 by providing power boost or assist during driving and energy recovery during regenerative braking, etc., as was well-known and conventional and as known from similar ISG units such as, for example only, the Honda Insight Hybrid21 and the Valeo i-MoGen];
 per claim 2, depending from claim 1, wherein the retrofitting of the vehicle comprises: removing a flywheel from the vehicle [e.g., as taught by Walker et al. (PEMD 2004) at page 63];  
per claim 41[22], a method comprising:
installing [e.g., FIG. 3 and paragraph [0028] in Goodwin (‘916)] an electric motor drive retrofit system (EMDRS) [e.g., the hybrid assist vehicle system 2 in Goodwin (‘916), including an electric assist motor 18 operatively connected to the engine crankshaft, storage battery or batteries 22, a controller 24, etc.] in a vehicle [e.g., FIG. 3 in Goodwin (‘918)], wherein the EMDRS includes a motor generator unit [e.g., the electric assist motor 18 in Goodwin (‘916) which can be used to increase the vehicle’s rate of acceleration (paragraph [0030]) and/or for additional power (paragraph [0034]) and/or for regenerative braking (paragraph [0033])], an energy storage system [e.g., the battery or batteries 22 in Goodwin (‘916)], and an EMDRS vehicle control unit [e.g., the controller 24 in Goodwin (‘916), e.g., that interacts with vehicle components], wherein the vehicle includes an engine control unit [e.g., the engine ECU 6 in Goodwin (‘916)] that controls operation of an internal combustion engine [e.g., 4 in Goodwin (‘916)] independently from the EMDRS [e.g., as would have been obvious for an “original equipment” ECU 6 that operated the engine before the retrofit of FIG. 3, in Goodwin (‘916)], wherein the internal combustion engine includes a crankshaft [e.g., to which the electric assist motor 18 in Goodwin (‘916) is connected (e.g., at paragraph [0026]); e.g., FIG. 1], wherein the motor generator unit includes a rotor that is coupled to the crankshaft [e.g., it would have been obvious from the teachings of paragraph [0026] in Goodwin (‘916) that in directly connecting the assist electric motor 18 e.g., to the crankshaft, an implicit rotor of that motor (and not, say, the motor housing) would have been directly connected to e.g., the crankshaft], wherein the energy storage system receives charge from and supplies charge to the motor generator unit [e.g., as would have been obvious from the teachings of paragraph [0026] in Goodwin (‘916)], and wherein the EMDRS vehicle control unit controls operation of the motor generator unit [e.g., paragraph [0012] of Goodwin (‘916), “the power output of the electric assist motor is determined by a controller [24] which controls the flow of current from the storage batteries and to the electric assist motor”]; and 
controlling the motor generator unit to add torque to or remove torque from the crankshaft [e.g., the electric assist motor 18 in Goodwin (‘916), which provides torque (paragraph [0038]), can be used to increase the vehicle’s rate of acceleration (paragraph [0030]), for additional power (paragraph [0034]), and/or for regenerative braking (paragraph [0033])] without the EMDRS vehicle control unit controlling operation of the internal combustion engine [e.g., which is obviously controlled by the ECU 6 in Goodwin (‘916)], wherein in installing the EMDRS in the vehicle, neither the engine control unit nor operation of the internal combustion engine is required to be modified to accommodate the EMDRS [e.g., with the engine 4 and the ECU 6 being “original equipment” at paragraph [0024] in Goodwin (‘916)];
per claim 42, depending from claim 41, wherein installing the EMDRS in the vehicle comprises: removing a flywheel from the vehicle [e.g., as taught by Walker et al. (PEMD 2004) at page 63];
per claim 43, depending from claim 42, wherein installing the EMDRS in the vehicle further comprises:
coupling the motor generator unit between the transmission of the vehicle and the internal combustion engine of the vehicle [e.g., as taught by Walker et al. (PEMD 2004) at FIGS. 3, 6, etc.];
per claim 44, depending from claim 43, wherein the vehicle includes a transmission bell housing [e.g., as shown in FIG. 3 of Walker et al. (PEMD 2004)], and wherein installing the EMDRS in the vehicle further comprises: coupling a supplemental flywheel [e.g., the clutch cover, etc. as shown in FIGS. 3, 7, etc. of Walker et al. (PEMD 2004), wherein the clutch cover, etc. has rotating inertia that obviously provides a “flywheel”23 effect] between the motor generator unit and the transmission [e.g., as shown in FIGS. 3 and 7 of Walker et al. (PEMD 2004)] or between the motor generator unit and the internal combustion engine;
per claim 46, depending from claim 41, wherein installing the EMDRS in the vehicle further comprises: removing a starter unit from the vehicle [e.g., as would have obvious from the teachings of e.g., FIGS. 1 and 3 in Walker et al. (PEMD 2004), with the examiner understanding that merely eliminating an element/part (the starter motor) and its function is normally not patentable (MPEP 2144.04, II.)];
per claim 49, depending from claim 46, wherein the EMDRS vehicle control unit intercepts signals from the engine control unit [e.g., by simply receiving or monitoring signals from the ECU 6 in Goodwin (‘916)] and controls the motor generator unit to generate a starting torque [e.g., the torque that starts the vehicle in paragraph [0037] in Goodwin (‘916); and/or the torque for engine start at page 62 in Walker et al. (PEMD 2004)], and wherein the starting torque is generated to mimic a function of the starter unit removed during installation of the EMDRS in the vehicle [e.g., as would have obviously been the case when following the teachings of Walker et al. (PEMD 2004) and using the assist electric motor 18 in Goodwin (‘916) (implemented as the ISG in Walker et al. (PEMD 2004)) to start the engine];
per claim 50, depending from claim 46, wherein the EMDRS comprises at least one of power lines, communication lines, or cooling lines, and wherein space originally occupied by the starter unit removed during installation of the EMDRS is used to pass power lines, communication lines, or cooling lines to the motor generator unit [e.g., it would have been obvious to one of ordinary skill in the art e.g., from the teachings of e.g., FIGS. 1, 3, 7, etc., in Walker et al. (PEMD 2004), that after the starter motor (FIG. 1) was removed as being unnecessary and created an empty space, power, communication, and cooling (shown in FIG. 7) lines would have the entered the axial flux-type PM machine in part utilizing that empty space, since it was available for use, with the examiner understanding that merely eliminating an element/part and its function is normally not patentable (MPEP 2144.04, II.)];
per claim 51, depending from claim 41, wherein the rotor has a rotor diameter, and wherein the rotor diameter is at least two times the length of the motor generator unit [e.g., with the aspect ratio (length:diameter) being favorably less than 0.2, as taught by Walker et al. (PEMD 2004) at page 63];
per claim 53, depending from claim 41, wherein the EMDRS controls the motor generator unit to add torque to or remove torque from the crankshaft via unidirectional communication between the EMDRS and the engine control unit [e.g., by the controller 24 receiving and monitoring signals from and conditions of e.g., the ECU 6 in Goodwin (‘916)], and wherein the engine control unit does not receive any information from the EMDRS [e.g., the examiner believes the applied references would obviously meet the negative limitation e.g., at obvious times and/or under obvious circumstances];
per claim 54, depending from claim 41, wherein the EMDRS vehicle control unit does not command or supply information to the engine control unit [e.g., the examiner believes the applied references would obviously meet the negative limitation e.g., at obvious times and/or under obvious circumstances];
Claims 3, 45, 47, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (2013/0184916; cited herewith) in view of Walker et al. (“System Consideration for an Automotive Integrated Starter Generator”, Second International Conference on Power Electronics, Machines and Drives (PEMD 2004), 31 March-2 April 2004, pages 62 to 66; cited previously) as applied to claims 2, 42, and 44  above, and further in view of Miller et al. (“Electric Drive Subsystem for a Low-Storage Requirement Hybrid Electric Vehicle”, IEEE Transactions on Vehicular Technology, Volume 48 Number 6, November 1999, pages 1788 to 1796; cited previously).
Goodwin (‘916) as implemented or modified by Walker et al. (PEMD 2004) has been described above.
The implemented or modified Goodwin (‘916) engine assisting apparatus and method may not reveal that the electric motor (ISG) as taught by Walker et al. (PEMD) 2004) would have been located within the bell housing of the transmission or that crank position sensor functionality would have been provided, with the electric motor, to replace that of the removed flywheel.
Moreover, the implemented or modified Goodwin (‘916) engine assisting apparatus and method may not reveal that the space of a removed (starter) component would have been effectively utilized e.g., to provide connections, or the particular torque to length ratio of the claimed motor, although the examiner notes that applicant has provided no details of special motor structure that accomplishes this ratio, and therefore the examiner believes applicant merely selected an existing motor, out of the prior art, which already satisfied the claim limitations, and this would have been an obvious/trivial design choice to one of ordinary skill in the art, even without further teaching, e.g., in order to provide high torque while requiring a limited driveline length of the motor (see e.g., the prior art references cited by the examiner for crankshaft integrated starter generators located between the engine and transmission, which all point in the same direction, in support of this assertion).
However, in the context/field of retrofitting/installing a similar alternator starter (motor generator) between the engine and transmission of a Ford Contour platform vehicle, Miller et al. (IEEE 1999) teaches that the alternator starter (motor generator) may be sized to “fit within the existing transmission (296-mm ID bell housing)” (page1790), may be provided with crank position sensor (cps) functionality (page 1793) using an added target wheel bolted to a clutch pressure plate, and that a conventional automotive motor generator, designed for production, may customarily be configured to produce e.g., 200 or 300 N∙m of torque with a total length of 86 mm or 129 mm or less (Table 1 at page 1791), yielding N∙m/mm ratios of e.g., over 2.
It would have been obvious at the time the application was filed to implement or further modify the Goodwin (‘916) engine assisting apparatus and method so that the assist electric motor (18) disposed between the engine and transmission (in the conventional P1 position as taught by Walker et al. (PEMD 2004) e.g., instead of perhaps a P0 position taught by Goodwin (‘916)) would have been sized to fit within (e.g., between two ends of) the transmission bell housing, as taught by Miller et al. (IEEE 1999), with provided “cps” functionality, as taught by Miller et al. (IEEE 1999), wherein a length (e.g., 129 mm or below; Table 1 in Miller et al. (IEEE 1999)) and torque (200 N∙m and over) would have obviously been designed such that a torque to length ratio was above 1.5 N∙m/mm, as a customary figure as taught by Miller et al. (IEEE 1999), e.g., so that the integrated motor generator would have been protected by the transmission bell housing without significantly increasing the space envelope of the transmission, so that the crank position sensing functionality would be provided for the engine even after retrofitting and removing the flywheel, as taught by Miller et al. (IEEE 1999), in order to provide adequate torque while allowing for motor length integration with “cps” functionality in the retrofitted drivetrain of the vehicle, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Goodwin (‘916) engine assisting apparatus and method have rendered obvious:
per claim 3, depending from claim 2, wherein the retrofitting of the vehicle further comprises: 
coupling a motor generator unit between a transmission of the vehicle and the internal combustion engine of the vehicle [e.g., as taught by both Walker et al. (PEMD 2004) and Miller et al. (IEEE 1999)]; and 
coupling a supplemental flywheel [e.g., the clutch/cover/pressure plate in both Walker et al. (PEMD 2004) and Miller et al. (IEEE 1999), which has (significant) inertia and functions as a flywheel] between the motor generator unit and a transmission, wherein a transmission bell housing of the vehicle has an interior [e.g., as taught at pages 1790, etc. of Miller et al. (IEEE 1999)], a length, a first end, and a second end [e.g., all implicit/obvious in a transmission bell housing, as described by Miller et al. (IEEE 1999)], wherein the length extends between the first end and the second end [e.g., implicit/obvious in a transmission bell housing, as described by Miller et al. (IEEE 1999)], wherein the supplemental flywheel and at least part of the motor generator unit are disposed within the interior of the transmission bell housing [e.g., as taught by Miller et al. (IEEE 1999) at pages 1790, etc.], wherein the supplemental flywheel is disposed between the first end and the second end of the transmission bell housing [e.g., such that it is within the bell housing, at pages 1790, 1793, etc. in Miller (IEEE 1999)], and wherein at least part of the motor generator unit is disposed between the first end and the second end of the transmission bell housing [e.g., implicit/obvious in the transmission bell housing, as described by Miller et al. (IEEE 1999)];
per claim 45[24], depending from claim 44, wherein the transmission bell housing [e.g., as taught at pages 1790, etc. of Miller et al. (IEEE 1999); and as shown in FIG. 6 of Walker et al. (PEMD 2004)] has an interior, a length, a first end, and a second end [e.g., all implicit/obvious in a transmission bell housing, as described by Miller et al. (IEEE 1999)], wherein the length extends between the first end and the second end [e.g., implicit/obvious in a transmission bell housing, as described by Miller et al. (IEEE 1999)], wherein the supplemental flywheel [e.g., the clutch/cover/pressure plate in both Walker et al. (PEMD 2004) and Miller et al. (IEEE 1999), which has (significant) inertia and functions as a flywheel] and at least part of the motor generator unit are disposed within the interior of the transmission bell housing [e.g., as taught by Miller et al. (IEEE 1999) at pages 1790, etc.], wherein the supplemental flywheel is disposed between the first end and the second end of the transmission bell housing [e.g., so as to obviously be within the transmission bell housing, as taught by Miller et al. (IEEE 1999) at pages 1790, etc.], and wherein at least part of the motor generator unit is disposed between the first end and the second end of the transmission bell housing [e.g., implicit/obvious in the transmission bell housing, as described by Miller et al. (IEEE 1999)];
per claim 47, depending from claim 42, wherein the EMDRS includes features provided on a supplemental flywheel or on the motor generator unit [e.g., the target wheel (mounted to the clutch) as taught by Miller et al. (IEEE 1999) at pages 1793, etc.], and wherein the features provide crank position sensor triggering functionality provided by the flywheel removed during installation of the EMDRS in the vehicle [e.g., as taught by Miller et al. (IEEE 1999) e.g., at page 1793)];
per claim 52, depending from claim 41, wherein the motor generator unit has a torque to length ratio that is greater than 1.5 newton-meters per millimeter [e.g., as taught by Miller et al. (IEEE 1999) when the FCAS motor/machine produces e.g., 200 or 300 N∙m of torque and has a total length (Table 1) of 129 mm or less];
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (2013/0184916; cited herewith) in view of Walker et al. (“System Consideration for an Automotive Integrated Starter Generator”, Second International Conference on Power Electronics, Machines and Drives (PEMD 2004), 31 March-2 April 2004, pages 62 to 66; cited previously) as applied to claim 1 above, and further in view of Auerbach et al. (2017/0260894; cited previously).
Goodwin (‘916) as implemented or modified by Walker et al. (PEMD 2004) has been described above.
The implemented or modified Goodwin (‘916) engine assisting apparatus and method may not reveal details related to the cooling systems, although Walker et al. (PEMD 2004) teaches at page 65 that for axial flux PM ISG machine convective25 heat transfer must apparently be employed.
However, in the context/field of a hybrid vehicle which has an internal combustion engine (5) as a first drive device, and an electric machine (7) as part of a second drive device (6) at the output of the internal combustion engine, wherein the second drive device (6) also includes a battery (energy store 9) and power electronics (8) that are operatively connected to the electric machine, Auerbach et al. (‘894) teaches that, in order to run reliably and efficiently, an internal combustion engine and an electric machine should operate at a specific operating temperature or temperature range, and therefore provides a coolant pump 31 in a first coolant subcircuit 29 that includes the electric machine 7 and the power electronics 8, and a coolant pump 32 in a second coolant subcircuit 30 that is connected with the energy store 9, wherein the coolant pumps 31 and 32, respectively, are controlled for appropriately cooling of the (parts of the) second drive device 6.
It would have been obvious at the time the application was filed to implement or further modify the Goodwin (‘916) engine assisting apparatus and method so that the vehicle was provided with first and second coolant subcircuits (29, 30), as taught by Auerbach et al. (‘894), each having a pump (31, 32) for cooling (e.g., via liquid heat transfer, as suggested by the “convective” heat transfer in Walker et al. (PEMD 2004)) the respective devices of the power (e.g., 18 in Goodwin  (‘916)), the energy storage system (e.g., 22 in Goodwin (‘916)), and the inverter as taught by Walker et al. (PEMD 2004) in the vehicle in an appropriately/obviously controlled manner, as taught by Auerbach et al. (‘894), in order that the internal combustion engine, the electric motor, and the battery would be operated at a specific operating temperature or temperature range so as to run reliably and efficiently, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Goodwin (‘916) engine assisting apparatus and method would have rendered obvious:
per claim 10, depending from claim 1, wherein the EMDRS includes a cooling system [e.g., including the subcircuits 29, 30 and pumps 31, 32 as taught by Auerbach et al. (‘894)], wherein the cooling system comprises an energy storage system cooling system [e.g., 30, 32 in Auerbach et al. (‘894)] and a power system cooling system [e.g., 30, 32 in Auerbach et al. (‘894)], wherein the retrofitting of the vehicle comprises:
coupling the power system cooling system to cool the motor generator unit during operation of the vehicle [e.g., by coupling the subcircuit between the (cooling system of the) engine and the power system components (e.g., 18) in Goodwin (‘916) modified in view of Walker et al. (PEMD 2004), as taught by Auerbach et al. (‘894)]; and
coupling the energy storage system cooling system to cool the energy storage system of the EMDRS during operation of the vehicle [e.g., by coupling the subcircuit between the (cooling system of the) engine and the energy store component (e.g., 22) in Goodwin (‘916), as taught by Auerbach et al. (‘894)];
neither cooling system interferes with the operation of the vehicle engine’s cooling system [e.g., as would have been obvious to one of ordinary skill in the art, from the teachings of Auerbach et al. (‘894)];
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (2013/0184916; cited herewith) in view of Walker et al. (“System Consideration for an Automotive Integrated Starter Generator”, Second International Conference on Power Electronics, Machines and Drives (PEMD 2004), 31 March-2 April 2004, pages 62 to 66; cited previously) and Miller et al. (“Electric Drive Subsystem for a Low-Storage Requirement Hybrid Electric Vehicle”, IEEE Transactions on Vehicular Technology, Volume 48 Number 6, November 1999, pages 1788 to 1796; cited previously) as applied to claim 47 above, and further in view of Brandenburg et al. (6,073,713).
Goodwin (‘916) as implemented or modified by Walker et al. (PEMD 2004) has been described above.
The implemented or modified Goodwin (‘916) engine assisting apparatus and method may not reveal details related to any teeth of the “cps” target wheel in Miller et al. (IEEE 1999)
However, in the context/field of a commonly-owned scheme for crankshaft position sensing co-invented by Mr. Miller, Brandenburg et al. (‘713) shows a target wheel or tone ring with window-like cut outs 40 in FIGS. 5 and 8, with the cut outs corresponding to slot/tooth dimensions (column 3, line 34) preferred by the sensor.
It would have been obvious at the time the application was filed to implement or further modify the Goodwin (‘916) engine assisting apparatus and method so that the target wheel for “cps” functionality taught by Miller et al. (IEEE 1999) would have had cut outs forming teeth there between, as taught by Brandenburg et al. (‘713), so that the target wheel could have slot/tooth dimensions preferred by the particular crankshaft position sensor employed, as taught by Brandenburg et al. (‘713), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Goodwin (‘916) engine assisting apparatus and method would have rendered obvious:
per claim 48[26], depending from claim 47, wherein the features comprise teeth [e.g., between windows in the target wheel of Miller et al. (IEEE 1999), as taught by Brandenburg et al. (‘713)], wherein the vehicle comprises a crankshaft position sensor [e.g., as taught by Miller et al. (IEEE 1999) at page 1793, and as taught by Brandenburg et al. (‘713)], wherein the crankshaft position sensor is not part of the EMDRS [e.g., one of ordinary skill in the art would obviously think about it this way, if desired], and wherein the crankshaft position sensor uses the teeth to determine rotational position and speed of the crankshaft [e.g., as was conventional, and as taught by Miller et al. (IEEE 1999) and Brandenburg et al. (‘713)];
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 41, 43, 53 and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 to 40 of copending Application No. 16/584925 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and the reference application cover the same or obvious inventions, with only minor changes in wording, with the correspondence between limitations in the claims of the instant application and the limitations of the claims in the reference application being provided in the table set forth below:
Claims in Instant Application 16/584909
Claims in Reference Application 16/584925
1
21, 23, 33, 37, 39
41[27]
21, 23, 33, 37, 39
43
21, 23, 33, 37, 39
53
21, 23, 33, 37, 39
54
21, 23, 33, 37, 39


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Aoki et al. (SAE 2000) shows in FIG. 3 (reproduced below/on the next page by the examiner) the torque and power boost provided by Honda’s Integrated Motor Assist hybrid system, which used a thin profile motor coupled to the crank-shaft (FIG. 5) and disposed between the engine and the transmission (FIG. 2) with integrated cooling for both assisting the engine and recovering regenerative energy during deceleration:

    PNG
    media_image4.png
    477
    616
    media_image4.png
    Greyscale


Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





[This part of the page intentionally left blank.]




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 37 C.F.R. 1.126   Numbering of claims.
        The original numbering of the claims must be preserved throughout the prosecution. When claims are canceled the remaining claims must not be renumbered. When claims are added, they must be numbered by the applicant consecutively beginning with the number next following the highest numbered claim previously presented (whether entered or not). When the application is ready for allowance, the examiner, if necessary, will renumber the claims consecutively in the order in which they appear or in such order as may have been requested by applicant.
        2 E.g.:
        
    PNG
    media_image1.png
    52
    300
    media_image1.png
    Greyscale

        3 Reference to this claim and all claims numbered 41 and above in this Office action are to applicant’s misnumbered claims, whose actual claim number is/should be increased by five (5).  See the Claim Numbering section above.
        4 Here, the examiner merely notes that claim 48 now indicates that the crankshaft position sensor is not part of the EMDRS, so this sensor apparently cannot be the MGU sensor circuitry 144 shown in FIG. 2.
        5 Quoting the MPEP:
        “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        6 Reference to this claim and all claims numbered 41 and above in this Office action are to applicant’s misnumbered claims, whose actual claim number is/should be increased by five (5).  See the Claim Numbering section above.
        7 Reference to this claim and all claims numbered 41 and above in this Office action are to applicant’s misnumbered claims, whose actual claim number is/should be increased by five (5).  See the Claim Numbering section above.
        8 Here, the examiner merely notes that the claimed “engine control unit” is apparently not referring to only the conventional “ECM” (engine control module, which is a microcontroller) that controls operations of a conventional engine, since the claimed “engine control unit” is indicated as (in claim 49) apparently providing signals that cause the motor generator unit to generate starting torque mimicking a function of an engine starter, and the conventional ECM does not apparently provide signals to the starter motor to generate starting torque, with this/these signals being provided e.g., by the ignition switch/button, the transmission shifter/clutch interlock, the starter relay, etc., as is well-known and conventional.
        9 Reference to this claim and all claims numbered 41 and above in this Office action are to applicant’s misnumbered claims, whose actual claim number is/should be increased by five (5).  See the Claim Numbering section above.
        10 See MPEP 2164.06(a), I., “Enablement serves the dual function of ensuring adequate disclosure of the claimed invention and of preventing claims broader than the disclosed invention. Broad claim language is used at the peril of losing any claim that cannot be enabled across its full scope. For example, in MagSil Corp. v. Hitachi Global Storage Technologies, Inc., 687 F.3d 1377, 103 USPQ2d 1769 (Fed. Cir. 2012), the claim recited a change in resistance by at least 10% at room temperature, but the specification contained no showing that the knowledge of a person of ordinary skill in the art at the time of filing would have been able to achieve resistive changes in values that greatly exceed 10% without undue experimentation (noting that it took nearly 12 years of experimentation to achieve modern values above 600%).”
        11 Reference to this claim and all claims numbered 41 and above in this Office action are to applicant’s misnumbered claims, whose actual claim number is/should be increased by five (5).  See the Claim Numbering section above.
        12 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        13 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        14 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").  
        15 The examiner merely notes that this limitation, though not underlined in the amendment of 25 February 2022, was apparently not present in the previously presented claims.
        16 Reference to this claim and all claims numbered 41 and above in this Office action are to applicant’s misnumbered claims, whose actual claim number is/should be increased by five (5).  See the Claim Numbering section above.
        17 The examiner understands the reproduction quality of a portion of FIG. 6 in the reference copy as provided by the Office is low.  (The examiner has searched for a better copy of this article, other than the provided copy that was obtained from IEEE Xplore, but has not found one.)  However, the essence of the FIG. 6, including the (40 mm) housing spacer, the coolant opening for the stator, and the position of the ISG relative to the crankshaft, transmission shaft, and the clutch assembly, would have been obvious (to one of ordinary skill in the art) from the totality of the teachings of Walker et al. (PEMD 2004).  The examiner below/on the next page fills in details missing in FIG. 6 by inserting corresponding details from FIGS. 5 and 7. (Note:  a 20 mm thick backplate was also applied to the back of the rotor.)  See also the “Prior Art” section near the end of this Office action for a list of similar patent publications showing clutch structure integrated with a crankshaft-mounted electric motor/generator.
        
    PNG
    media_image2.png
    509
    915
    media_image2.png
    Greyscale

        
        18 The examiner labels the elements in FIG. 7, in a manner that would have been obvious to one having ordinary skill in the art, e.g., from the teachings of Walker et al. (PEMD 2004) and the general flywheel/clutch knowledge shown in FIG. 5):
        
    PNG
    media_image3.png
    752
    974
    media_image3.png
    Greyscale

        19 See FIG. 4 of Lamperth et al. (EVS 2015), cited herewith, for alternative/to some extent equivalent uses of the conventional P0 position as perhaps taught by Goodwin (‘916) and the conventional P1 position taught by Walker et al. (PEMD 2004).  The conventional “P1” position designation is also used in applicant’s provisional application.
        20 With the motor rotor being implicit/inherent in Goodwin (‘916), and it being obvious that it would have been the motor rotor, and not some other part of the motor, that would have been connected/couple  to the (rotatable) crankshaft.
        21 See the SAE paper, attached.
        22 Reference to this claim and all claims numbered 41 and above in this Office action are to applicant’s misnumbered claims, whose actual claim number is/should be increased by five (5).  See the Claim Numbering section above.
        23 fly•wheel (ˈflaɪˌʰwil, -ˌwil) n.
        a heavy disk or wheel rotating on a shaft so that its momentum gives almost uniform rotational speed to the shaft and to all connected machinery.
        [From:  Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved.  Retrieved 29 April 2022.]
        24 Reference to this claim and all claims numbered 41 and above in this Office action are to applicant’s misnumbered claims, whose actual claim number is/should be increased by five (5).  See the Claim Numbering section above.
        25 con·vec·tion  (kən-vĕk′shən)
        n.
        1. The act or process of conveying; transmission.
        2. Physics
        a. Heat transfer in a gas or liquid by the circulation of currents from one region to another.
        b. Fluid motion caused by an external force such as gravity.
        . . .
        con·vec′tion·al adj.
        con·vec′tive adj.
        con·vec′tive·ly adv.
        [From:  American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.  Retrieved 19 August 2021.]
        26 Reference to this claim and all claims numbered 41 and above in this Office action are to applicant’s misnumbered claims, whose actual claim number is/should be increased by five (5).  See the Claim Numbering section above.
        27 Reference to this claim and all claims numbered 41 and above in this Office action are to applicant’s misnumbered claims, whose actual claim number is/should be increased by five (5).  See the Claim Numbering section above.